AGREEMENT AND PLAN OF MERGER by and among AZZ INCORPORATED BIG KETTLE MERGER SUB, INC. and NORTH AMERICAN GALVANIZING & COATINGS, INC. Dated as of March 31, 2010 Table of Contents Page ARTICLE I THE OFFER AND THE MERGER 2 Section 1.1 Offer 2 Section 1.2 Company Actions 5 Section 1.3 Directors 6 Section 1.4 The Merger 7 Section 1.5 Closing and Effective Time of the Merger 8 Section 1.6 Merger Meeting Procedures 8 Section 1.7 Top-Up Option 11 ARTICLE II CONVERSION OF SECURITIES IN THE MERGER 12 Section 2.1 Conversion of Securities 12 Section 2.2 Payment for Securities; Surrender of Certificates 13 Section 2.3 Dissenting Shares 15 Section 2.4 Treatment of Options 16 Section 2.5 Treatment of Warrants 16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 Section 3.1 Organization and Qualification 17 Section 3.2 Certificate of Incorporation and Bylaws 17 Section 3.3 Capitalization 17 Section 3.4 Authority; Stockholder Approval 19 Section 3.5 No Conflict 20 Section 3.6 Required Filings and Consents 21 Section 3.7 Litigation 21 Section 3.8 Compliance; Permits 21 Section 3.9 SEC Filings; Financial Statements; Corporate Governance 22 Section 3.10 Disclosure Controls and Procedures 23 Section 3.11 Absence of Certain Changes or Events 23 Section 3.12 No Undisclosed Liabilities 23 Section 3.13 Agreements, Contracts and Commitments 24 Section 3.14 Employee Benefit Plans, Options and Employment Agreements 24 Section 3.15 Labor Matters 27 Section 3.16 Properties; Encumbrances 29 Section 3.17 Taxes 31 Section 3.18 Environmental Matters 32 Section 3.19 Intellectual Property 33 Section 3.20 Insurance 34 Section 3.21 Opinion of Financial Advisor 35 Section 3.22 Brokers 35 Section 3.23 Takeover Statutes 35 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER 35 Section 4.1 Organization and Qualification 35 Section 4.2 Authority 35 Section 4.3 No Conflict 36 Section 4.4 Required Filings and Consents 36 Section 4.5 Litigation 37 Section 4.6 Ownership of Company Capital Stock 37 Section 4.7 Ownership and Operations of Purchaser 37 Section 4.8 Sufficient Funds 37 Section 4.9 Brokers 37 Section 4.10 Investigation by Parent and Purchaser 37 i ARTICLE V COVENANTS 37 Section 5.1 Conduct of Business Pending the Acceptance Time 37 Section 5.2 Cooperation 41 Section 5.3 Access to Information; Confidentiality 43 Section 5.4 Solicitation 44 Section 5.5 Reasonable Best Efforts 47 Section 5.6 Certain Notices 48 Section 5.7 Public Announcements 49 Section 5.8 Antitrust Filings 49 Section 5.9 State Takeover Laws 50 Section 5.10 Parent Agreement Concerning Purchaser 50 Section 5.11 Section 16 Matters 50 Section 5.12 Rule 14d−10(d) Matters 50 Section 5.13 Company Certificate 50 Section 5.14 Delisting 50 Section 5.15 Fees and Expenses 50 Section 5.16 Directors' and Officers' Indemnification and Insurance 50 Section 5.17 Continuation of Employee Benefits 52 Section 5.18 Stockholder Litigation 53 ARTICLE VI CONDITIONS TO CONSUMMATION OF THE MERGER 53 Section 6.1 Conditions to Obligations of Each Party Under This Agreement 53 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 53 Section 7.1 Termination 53 Section 7.2 Effect of Termination 55 Section 7.3 Break-Up Fees 56 Section 7.4 Amendment 56 Section 7.5 Waiver 56 ARTICLE VIII GENERAL PROVISIONS 57 Section 8.1 Non-Survival of Representations and Warranties 57 Section 8.2 Notices 57 Section 8.3 Certain Definitions 58 Section 8.4 Headings 65 Section 8.5 Severability 65 Section 8.6 Entire Agreement 65 Section 8.7 Assignment 65 Section 8.8 Parties in Interest 66 Section 8.9 Mutual Drafting; Interpretation 66 Section 8.10 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury 66 Section 8.11 Counterparts 67 Section 8.12 Specific Performance 67 Section 8.13 Company Disclosure Schedule 68 Section 8.14 No Other Representations or Warranties 68 ii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of March 31, 2010 (this “Agreement”), by and among AZZ INCORPORATED., a Texas corporation (“Parent”), BIG KETTLE MERGER SUB, INC., a Delaware corporation and a wholly-owned indirect Subsidiary of Parent (“Purchaser”), and NORTH AMERICAN GALVANIZING & COATINGS, INC., a Delaware corporation (the “Company”). All capitalized terms used in this Agreement shall have the meanings assigned to such terms in Section 8.3 or as otherwise defined elsewhere in this Agreement unless the context clearly indicates otherwise. R E C I T
